department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number 47632s in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend b individual c individual m foundation n foundation p business q date r state s business dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues will your net_earnings inure to the benefit of any private_shareholder_or_individual yes for the reasons described below were you formed to benefit private rather than public interests yes for the reasons stated below letter cg catalog number 47630w facts you were formed as a nonprofit corporation in r on q your articles of incorporation state you were formed exclusively for public and charitable purposes within the meaning of sec_501 internal_revenue_code more specifically for scientific research and education your board_of directors consists of b c and three other individuals b and c are married both b and c will be compensated for their work with you at first on an hourly wage eventually becoming salaried b will oversee your entire operation will develop test and train individuals in his methods b and c are the only board members identified on your web site b teaches methods of brainwave therapy and eeg electroencephalogram therapy he has a private therapy practice in r called the n b currently conducts private trainings and produces products for training in ert and eeg hypnotherapy practices he also entertains on television and in stage show arenas under the corporate name of p b will continue to conduct these activities through both of these for-profit organizations n and p b will devote of his time to you and the balance of entities of n and p his time to the two for-profit the activities conducted by n and p and fall under the category of general hypnosis therapy where b sees a client normally for a variety of ailments including alcoholism drug addiction relief and at risk teenager programs dedicated to providing children the ability to remain drug and alcohol free for life you state that you were formed to scientifically prove and document the natural healing power of the mind providing therapists and the scientific community a measure of brainwave activity levels and how those levels correlate to the production of natural chemicals in the body the only reason to be seeking non-profit status for this entity is to gain funding to prove scientifically how these techniques work your function will be to scientifically test the methods of healing developed by b continuing the scientific research of b previously conducted under s in fact b’s past activities and development of advanced studies in neurophysiological therapy and testing are the basis for your present and future activities b has been practicing for over years and has personally funded testing and research in improving brainwave therapy b conducts private therapy sessions in the field at his private practice in r offers courses to educate others on the practice of hypnosis and teaches brainwave and emotional replacement therapy to interested students b has authored books on hypnotism and is constantly working on methods to achieve healing levels of brainwave activity through various techniques and also developed a model for measuring brainwave levels on the hertz scale b has trained hundreds of students and therapists letter cg catalog number 47630w in brainwave therapy and is currently teaching courses in the united_states and abroad and per your web site will be offering an s training course on b’s methods of emotion therapy b has been conducting these activities over the years through his companies n p and s your activities will include testing of brainwave frequencies and amplitudes of the mind and the healing power of naturally generated chemicals conducting research in eeg processes including altering brainwave states research will document the physical and mental induction techniques needed to produce certain brainwave levels you will document the effects of these frequencies and amplitudes and the changes in natural mind chemicals created during therapy processes testing will be done on paid subjects suffering from disorders such as anxiety chemical dependencies obesity and ptsd to name a few most patients will hear of your studies through advertising such as tv and radio you hope to obtain documented evidence of the healing power of the minds using various brainwave levels and the natural production of beneficial chemicals at those levels you contend the therapy to be conducted will study the effectiveness of longer term session series and the ability to overcome extremely difficult issues in life that are illusive to other therapy programs this will allow for improvements to current cures as well as potentially lead to new cures you will offer training to therapists to learn these methods you have not secured a facility yet as a location where these studies will be done you have outlined three studies you intend on initially conducting with the main areas of concentration on those suffering from the above disorders as well as biological problems b therapists trained in b’s methods an overseeing physician and a psychologist or psychiatrist if needed will conduct activities the physician is a member of your board and will contract for services when necessary any findings studies or documentation will remain in your sole possession but you have indicated results will be used to further cures and teach people how to use their mind for natural healing you did not indicate how these results or findings would be distributed to the medical or scientific community or to the public at large the treatment you perform is not funded through your clients’ insurance plans as is the case with n and p for this reason it is not feasible to run these tests through any for profit operation due to the limited test subjects you could see additionally since you will not be producing any form of patent pill or tangible commodity a for profit would therefore not be able to afford these types of studies as a result you were formed to seek tax deductible donations to fund your programs and activities citing the need for a facility and funding for appropriate studies to test and prove these methods once appropriate treatments are established you will offer help to less advantaged individuals in need of treatment letter cg catalog number 47630w law sec_501 of the internal_revenue_code_of_1986 the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable and educational_purposes no part of the net_earnings which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests of this subparagraph unless it serves a public rather than a private revrul_69_526 shows that a nonprofit organization formed by a group of physicians specializing in heart disease to research the cause and to publish treatments of heart defects qualifies for exemption under sec_501 of the code patients are referred to the organization by physicians and welfare agencies when it appears that their condition merits special study and evaluation each patient is first examined to ascertain whether his condition falls within the scope of the organization's research goals in revrul_69_632 1969_2_cb_120 a nonprofit organization composed of members of a particular industry to develop new and improved uses for existing products of the industry is not exempt under sec_501 of the code the association’s members select research projects in order to increase their sales by creating new uses and markets for their product the primary purpose of the association’s research is to serve the private interests of its creators rather than the public interest in church by mail inc v commissioner t c memo affd 765_f2d_1387 cir the court affirmed a tax_court decision church by mail sent out sermons in numerous mailings this required a great deal of printing services a for-profit company controlled by the same ministers provided the printing and the mailing the services were provided under two contracts the contracts were signed by the two ministers for both the organization and the for-profit company the organization’s business comprised two-thirds of the overall business done by the for-profit company the court determined that there was ample evidence in the record to support the finding that the organization was operated for the substantial non-exempt purpose of providing a market letter cg catalog number 47630w for the services of the for-profit company in international postgraduate medical foundation v commissioner t c memo the court found an organization that ran tours aimed at doctors and their families was operated to benefit the private interests of an individual who controlled the organization and a for-profit travel agency h c tours the organization used the h c tours exclusively for all travel arrangements there was no evidence that the organization solicited competitive bids from any travel agency for travel arrangements for its tours other than h c tours the court found that a substantial purpose of the organization's operations was to increase the income of h c tours the president of h c tours controlled the organization and exercised that control for the benefit of h c tours moreover the administrative record supported the finding that the organization was formed to obtain customers for h c tours application of law based on our analysis you do not satisfy the operational requirements of the code and regulations to be recognized as exempt under sec_501 of the code your income will inure to insiders and your operations will result in impermissible private benefit moreover you have not shown that you are formed exclusively for an exempt_purpose under sec_501 of the code specifically you were formed for the purpose of expanding the private practice and supporting the medical methods of b sec_1_501_c_3_-1 of the regulations provides an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals by forming this entity to conduct research that otherwise would have been done by n and p or by b himself you are supplementing the expenses of those entities funds being used by you for research activities attributable to b and b’s companies n and p are serving direct personal interests further you are creating an additional pool of services not covered by private insurance funding but rather through gifts grants and contributions patients are being subsidized for treatment normally provided at a cost through n and p and b is compensated for his services as a result as n and p are owned and operated by b and because b is an insider this is inurement inurement in any form disqualifies an organization from exemption sec_1_501_c_3_-1 iii of the regulations state an organization must serve a public rather than a private interest and not be organized for the benefit of designated individuals you have stated your function will be to scientifically test the methods of healing developed by b the only reason to be seeking non profit status is to gain funding to prove scientifically how these techniques work this demonstrates you have letter cg catalog number 47630w been formed to further private interests here the career work of b your research and testing efforts are aimed at validating the work of b and having these techniques gain acceptance into the mainstream medical community you have indicated this will lead to better cures but have provided no details as to how results will be disseminated to the public instead indicating that all results will remain your property while there will be some public benefit served by helping and treating afflicted patients the reason you were formed was to test the methods of b not to generate research results to benefit the scientific or medical community at large for these reasons you are serving primarily private rather than public interests and do not qualify for exemption you differ from the organization in revrul_69_526 in that there were multiple doctors involved in the creation of the study rather then one individual in your case b whereas you have made no indication as to how testing or research results would be disseminated the organization in the ruling had results that were made public through publication in professional journals lectures and film strips any personal benefit derived by the physician-creators did not lessen the public benefits flowing from the organization's operations whereas in your situation the personal benefits derived from this work will outweigh any public benefit patients in that case were referred to the organization as being recognized as in need whereas you are advertising the study to anyone who wants to participate and receive payment the organization in revrul_69_632 was denied exemption as the primary purpose of its research was to serve the interests of its creators rather than the public members of the organization selected research projects to increase sales by creating new uses and markets for their product you are similar in that your research is selected and based on work currently performed by for profit practices run by your members in this case b and indirectly his wife c the studies you intend on conducting are tailored on the methods created and used by b at his practices with the goal of proving how these techniques are effective as you have stated b’s past activities of advanced studies in neurophysiological therapy and testing are the basis for your present and future activities your function will be to scientifically test the methods of healing developed by b you have been formed to benefit your creator and not the public at large you are similar to the organization denied exemption in church by mail because you are operated for the substantial non-exempt purpose of providing a market for the services of n and p validation of these techniques through research will enable the businesses of n and p to directly benefit this is research that you have admitted cannot be done by a for profit entity due to cost any results generated will directly benefit n and p as they are offering the same treatments you are testing while at the same time saving the cost of research and testing b’s control_over you provides him with the ability to test methods that are used by n and p while being compensated for performing the testing at the same time these benefits constitute inurement which precludes exemption under sec_501 of the code letter cg catalog number 47630w you are also similar to international postgraduate medical foundation because you are operated to benefit the private interests of an individual b who controls you as well as n and p you have mentioned no other entities who offer these types of treatments or collaboration with any other facilities or therapists in this field all testing is based on past work done by b by testing exclusively on b’s methods you further his personal interests as well as the business interests of n and p you are operated to benefit the private interests of an individual and subsequently two for-profit travel entities and for these reasons do not qualify applicant’s position you have indicated you differ from the for profit entities of n and p by offering free services in fact paying people to take part you will provide many more therapy sessions then n and p enabling you to demonstrate the effectiveness of your research you have set out to gain funding to prove how these techniques work which will mean that more people will accept this type of therapy unleashing the talents and breaking down the road blocks that hold so many back teaching people how to take charge of their own lives service response to applicant’s position while treatment of an individual can provide a health benefit to qualify for exemption as a scientific research organization it must be shown how research and results are beneficial to the public at large rather then for private interests the primary beneficiary of your research and testing results will be b due to his background and current businesses rather than the general_public any public benefit is incidental to the private benefit bestowed on b conclusion you were formed to further the private interests of b by performing research and testing of his treatment methods this serves a private rather then a public interest additionally due to the compensation of b and c and increased exposure of b’s practices n and p inurement is present you fail the operational_test as you cannot establish operations are exclusively educational or scientific and will not benefit insiders directly or indirectly in a more than substantial manner accordingly you do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects letter cg catalog number 47630w our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be accompanied by the following declaration the statement of facts under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse letter cg catalog number 47630w determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47630w
